Alternative Energy and Environmental Solutions, Inc. 159 North State Street Newtown, PA 18940 June 13, 2011 U.S. Securities & Exchange Commission Office of Small Business treet, NE Washington, D.C. 20549 Re: Alternative Energy and Environmental Solutions, Inc. File No. 333-174658 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1, File No. 333-174658, to 5:00 P.M. Eastern Standard Time on June 14, 2011, or as soon as practicable thereafter. We are also aware that: •Should the Commission or the staff, acting pursuant to a delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •The action of the Commission or the staff, acting pursuant to a delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; •The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Alternative Energy Environment Solutions, Inc. By:/s/ Scott Williams Scott Williams President and Chief Executive Officer
